


110 HR 1976 IH: To amend the Internal Revenue Code of 1986 to modify the

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1976
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Mr. Doyle (for
			 himself, Mr. Tim Murphy of
			 Pennsylvania, Mr. English of
			 Pennsylvania, Mrs. Capito,
			 Mr. Mollohan,
			 Mr. Dingell,
			 Mr. Rahall,
			 Mr. Holden, and
			 Mr. Carney) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  refined coal credit to include qualified coal waste sludge
		  recycling.
	
	
		1.Modification of refined coal
			 credit to include qualified coal waste sludge recycling
			(a)In
			 generalSection 45 of the Internal Revenue Code of 1986 (relating
			 to electricity produced from certain renewable resources, etc.) is
			 amended—
				(1)in subsection (b)(2) by inserting
			 the $3.00 amount in subsection (e)(8)(B), after the
			 $4.375 amount in subsection (e)(8)(A),,
				(2)in subsection (b)(2) by striking
			 subsection (e)(8)(B)(i) and inserting subsection
			 (e)(8)(C)(i),
				(3)in subsection (c)(7) by adding at the end
			 the following:
					
						(C)Refined coal
				from a qualified coal waste sludge recycling processRefined coal
				shall also include, without regard to subparagraphs (A) and (B) hereof, a solid
				fuel produced from a qualified coal waste sludge recycling
				process.
						,
				(4)in subsection (d)(8) by striking
			 2009. and inserting 2009, or in the case of a facility
			 that uses a qualified coal waste sludge recycling process, a facility that was
			 placed in service not later than one year after the date of enactment of the
			 credit under this section for refined coal from a qualified coal waste sludge
			 recycling process. For purposes of this subsection, a qualified coal waste
			 sludge recycling facility shall be treated as placed in service when such
			 facility is in place and functioning to process coal with coal waste sludge. A
			 qualified coal waste sludge recycling facility includes a plant,
			 comprised of one or more batch tanks and/or one or more storage tanks, steam
			 and spray pipes, processing pumps, variable speed drives, a flowmeter and
			 related electrical equipment, that processes coal and liquefied coal waste
			 sludge.,
				(5)in subsection (e)(8)(A) by inserting
			 (other than refined coal from a qualified coal waste sludge recycling
			 process) after refined coal the first place it
			 appears,
				(6)in subsection (e)(8) by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively, and by
			 inserting after subparagraph (A) the following new subparagraph:
					
						(B)Availability and
				determination of credit amount for refined coal from a qualified coal waste
				sludge recycling processIn the case of a producer of refined
				coal from a qualified coal waste sludge recycling process, there shall be
				allowed a credit for the taxable year under this section of $3.00 per
				barrel-of-oil equivalent of refined coal from a qualified coal waste sludge
				recycling process—
							(i)produced by the
				taxpayer at a facility using a refined coal from qualified coal waste sludge
				recycling process during the period beginning on the date of enactment of this
				subparagraph and ending on the date that is four years from the later of the
				first day of the fifth full month after the date of enactment of this
				subparagraph or its placed-in-service date, and
							(ii)sold by the
				taxpayer—
								(I)to an unrelated
				person, and
								(II)during such
				period and taxable year.
								For purposes
				of the preceding sentence, barrel-of-oil equivalent is the amount of refined
				coal from a qualified coal waste sludge recycling process that has a Btu
				content of 5.8
				million.,
				(7)in subsection (e)(8)(C), as redesignated by
			 paragraph (6), by striking The amount and inserting
			 Except for a facility producing refined coal from a qualified coal waste
			 sludge recycling process, the amount,
				(8)in subsection
			 (e)(8), as amended by paragraph (6), by adding at the end the following new
			 subparagraph:
					
						(E)Qualified coal
				waste sludge recycling process
							(i)DefinitionFor purposes of this section, a
				qualified coal waste sludge recycling process means a process
				using a facility to liquefy coal waste sludge and distribute the liquefied coal
				waste sludge on the coal to create a feedstock for the manufacture of coke. The
				term coal waste sludge means the tar decanter sludge and related
				byproducts of the coking process, including such materials that have been
				stored in ground, in tanks and in lagoons, that have been treated as hazardous
				wastes under applicable Federal environmental rules absent liquefaction and
				processing with coal into a feedstock for the manufacture of coke. The process
				liquefies coal waste sludge and distributes approximately one-quarter to
				one-half gallon of liquefied coal waste sludge per each ton of metallurgical
				coal. Liquefied coal waste sludge in excess of such amounts would have adverse
				effects on the operations and equipment of the coke batteries that use refined
				coal from a qualified coal waste sludge recycling process as a feedstock for
				coke. Coal waste sludge has an energy content ranging from 7,000 to 16,000 Btus
				per pound.
							(ii)Interaction
				between section 45 and section 45K; cross
				referenceA taxpayer selling refined coal from a qualified coal
				waste sludge recycling process shall be entitled to a credit under this section
				for all such refined coal that meets the requirements of this section. The
				credit under this section shall be available notwithstanding the fact that such
				refined coal is purchased for use as a feedstock for coke by a taxpayer that
				has previously claimed credits under section 45K for the production of coke or
				coke gas. For rules applicable to taxpayers producing coke or coke gas from
				refined coal from a qualified coal waste sludge recycling process, see section
				45K(h).
							,
				and
				(9)in subsection (e)(9)(B) by striking
			 The term and inserting Except for a facility producing
			 refined coal from a qualified coal waste sludge recycling process, the
			 term.
				(b)No double
			 benefit; cross referenceSection 45K of such Code is amended by
			 adding at the end the following new subsection:
				
					(h)No double
				benefit; cross referenceNo credit shall be allowed under this
				section for coke or coke gas manufactured from refined coal from a qualified
				coal waste sludge recycling process (as defined by section 45(e)(8)(E)(i)) for
				which credits have been claimed under section 45; provided that taxpayers may
				claim the credit under this section for coke or coke gas produced from
				feedstocks for which a refined coal credit under section 45 has not been
				claimed. For rules governing the interaction of section 45 and this section
				that are applicable to taxpayers producing refined coal from a qualified coal
				waste sludge recycling process, see section
				45(e)(8)(E)(ii).
					.
			(c)Effective
			 dateThe amendments made by this Act shall apply to refined coal
			 produced after the date of enactment of this Act.
			
